PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/569,629
Filing Date: 26 Oct 2017
Appellant(s): Stewart et al.



__________________
Christopher J. Worrel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 3, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 February 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. CLAIMS 1-10 AND 14-23 REJECTED AS UNPATENTABLE UNDER § 101

Appellant’s Argument:
Here, the claims on appeal do not recite matter that falls within the enumerated groupings of abstracts ideas of mathematical concepts, methods of organizing human activity or mental processes. And, therefore should not be treated as reciting abstract ideas. Rather, the claims recite a technical improvement to a technological deficiency in sponge reconciliation systems. Specifically, the claims provide a particular improvement to the capability of a sponge reconciliation system as a whole, including: (1) generating and storing records indicating that a sponge previously scanned into the surgical procedure is in a partially reconciled state retained in the patient following the procedure, (2) automatically obtaining from a server records of partially reconciled sponges associated with the patient with which the scanner is associated for a current procedure, and based on those obtained server records, (3) displaying information identifying the sponges in the partially reconciled state, and (4) where information regarding the 
Examiner’s Response:
	Respectfully, Claims 1 and 14 recite mental processes, which can be performed by a person.  A person can read identifying data, generate an article record by writing the information on a piece of paper, identify a unique identification by reading the identification, transmit the article record by handing the paper record to another person, receive the article record, maintain the article record by keeping the paper, obtaining article records from a paper file, presenting information by showing the paper record to others, generating and displaying data indicating the number of sponges left in a patient by tallying/writing it on a piece of paper, and displaying data regarding the status of the sponges by showing others the paper containing the record.

Appellant’s Argument:
The Final OA alleges that the claims do not provide an improvement to the functionality of any computer technology and that the additional elements are simply used as tools to keep records of sponges used in a patient, which is already a common practice. See Final OA, p. 3. Applicant submits that the claims do not have to be directed at the broad improvement of computer technology generally, and can be directed to the improvement to other technology or technical fields such as a sponge reconciliation system. As described, the claims are directed to improving the accuracy and capability of 
Examiner’s Response:
Respectfully, as per the Final Office Action (page 3, lines 9-20) the additional elements (e.g. scanner, input/output unit, display, transceiver, processor and server) are simply tools used to automate the mental process steps and when considered both individually and as an ordered combination, do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.

B:  CLAIMS 1-3, 5-10, 14-16 AND 18-23 REJECTED AS OBVIOUS UNDER § 103

Appellant’s Argument
:  Lisa and Verna fail to teach, disclose or render obvious (1) generating and storing records associated with a patient indicating that sponge previously scanned into the surgical procedure is in a partially reconciled state retained in the patient following the procedure.  
Examiner’s Response:


Appellant’s Argument
:	Lisa and Verna fail to teach, disclose or render obvious (2) automatically obtaining from a server records of partially reconciled sponges associated with the patient with which the scanner associated for a current procedure and based on these obtained server records.
Examiner’s Response:
	Verna (page 38) further discloses recording the number of surgical sponges removed, that were previously recorded as intentionally left.

Appellant’s Argument:
	Lisa and Verna fail to teach, disclose or render obvious (3) displaying information identifying the sponges in the partially reconciled state, and (4) where information regarding the partially reconciled sponges from the prior procedure is separated from displayed data regarding the status of sponges scanned into the current procedure..
Examiner’s Response:
	Verna (pages 33 and 34) discloses an Incorrect Final Count Report being used as a communication tool to record both retained and removed surgical sponges.  In the NLB Policy of Verna (page 38) there is a medical record wherein “intentionally retained” sponges are recorded and displayed within the medical record.

Appellant’s Argument:
	Lisa is utterly silent as to managing sponges intentionally retained in the patient following the surgical procedure.
Examiner’s Response:
	Respectfully Lisa in at least the ABSTRACT and page 4 (lines 13-25) disclose automatically generating a record and count of the “checked in” and “checked out” objects and automatically indicating the success or failure of the reconciliation process to ensure that no objects are “inadvertently retained” within the patient.  Verna (page 38 – NLB Policy) is used to modify the reconciliation process of Lisa to include those “intentionally retained” objects (sponges).

Appellant’s Argument:
	Lisa is also silent as to the association of the records with a patient, or including within the stored records a unique patient ID.
Examiner’s Response:
	Lisa teaches generating an article record with unique identification for the items (Page 4: lines 3-21). Verna (page 38) teaches a NLB Policy with “Safety Rules for Therapeutic Packing” teaches recording in the “medical record” the number of surgical sponges intentionally left within the patient.  Therefore, the combination of Lisa and Verna teaches a “medical record” of a unique patient.

Appellant’s Argument:

Examiner’s Response:
	Lisa teaches generating an article record with unique identification for the items (Page 4: lines 3-21).  Therefore, it is the combination of Lisa and Verna that teaches this limitation.

Appellant’s Argument:
	In the present obviousness rejection there is no factual basis for combining the teaching of Lisa and Verna absent the improper application of hindsight.
Examiner’s Response:
	Respectfully, Lisa and Verna are both teaching the tracking of objects used in surgical procedures to ensure that all objects are properly accounted (Lisa in the ABSTRACT, Verna page 6).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL DANNEMAN/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                    

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.